


EXHIBIT 10.3













AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF FEBRUARY 7, 2019

AMONG




MADISON GAS AND ELECTRIC COMPANY, AS BORROWER,




THE LENDERS,




U.S. BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,




AND




ASSOCIATED BANK, N.A., AS SYNDICATION AGENT













U.S. BANK NATIONAL ASSOCIATION LEAD ARRANGER AND SOLE BOOK RUNNER











--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page

ARTICLE I

DEFINITIONS; ETC

1.1.

Definitions.

1

1.2.

Other Interpretative Provisions

16

1.3.

Interest Rates; LIBOR Notification.

16

ARTICLE II

THE CREDITS

2.1.

The Facility

17

2.2.

Advances

17

2.3.

Method of Borrowing

18

2.4.

Upfront Fee; Commitment Fee; Reductions in Aggregate Commitment

18

2.5.

Minimum Amount of Each Advance

19

2.6.

Optional Principal Payments.

19

2.7.

Changes in Interest Rate, etc

19

2.8.

Rates Applicable After Default

19

2.9.

Method of Payment

20

2.10.

Noteless Agreement; Evidence of Indebtedness

20

2.11.

Telephonic Notices

21

2.12.

Interest Payment Dates; Interest and Fee Basis

21

2.13.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.

21

2.14.

Lending Installations

21

2.15.

Non-Receipt of Funds by the Administrative Agent

22

ARTICLE III

INCREASED COSTS; TAXES

3.1.

Increased Costs

22

3.2.

Break Funding Payments

23

3.3.

Alternate Rate of Interest

24

3.4.

Funding Indemnification

25

3.5.

Withholding of Taxes; Gross-Up

25

3.6.

Mitigation Obligations; Replacement of Lenders

29

ARTICLE IV

CONDITIONS PRECEDENT

4.1.

Initial Advance

30

4.2.

Each Advance

31

ARTICLE V

REPRESENTATIONS AND WARRANTIES











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




5.1.

Existence and Standing

32

5.2.

Authorization and Validity

32

5.3.

No Conflict; Government Consent

32

5.4.

Financial Statements

32

5.5.

Material Adverse Change

32

5.6.

Taxes

33

5.7.

Litigation and Contingent Obligations

33

5.8.

Subsidiaries

33

5.9.

ERISA

33

5.10.

Accuracy of Information

34

5.11.

Regulation U

34

5.12.

Compliance With Laws

34

5.13.

Ownership of Properties

34

5.14.

Plan Assets; Prohibited Transactions

35

5.15.

Environmental Matters

35

5.16.

Investment Company Act

35

5.17.

Insurance

35

5.18.

Regulatory Approval

35

5.19.

Anti-Corruption Laws and Sanctions.

35

5.20.

EEA Financial Institutions.

36

5.21.

Solvency

36

ARTICLE VI

COVENANTS

6.1.

Financial Reporting

36

6.2.

Litigation

37

6.3.

Use of Proceeds

37

6.4.

Notices of Material Events.

38

6.5.

Conduct of Business

38

6.6.

Taxes

38

6.7.

Insurance

38

6.8.

Compliance with Laws

38

6.9.

Maintenance of Properties

39











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




6.10.

Inspection

39

6.11.

Merger

39

6.12.

Sale of Assets

39

6.13.

Liens

40

6.14.

Affiliates

42

6.15.

Financial Covenant

42

ARTICLE VII

DEFAULTS

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration

44

8.2.

Amendments

45

8.3.

Preservation of Rights

45

ARTICLE IX

GENERAL PROVISIONS

9.1.

Survival of Representations

46

9.2.

Governmental Regulation

46

9.3.

Entire Agreement

46

9.4.

Several Obligations; Benefits of this Agreement

46

9.5.

Expenses; Indemnification

46

9.6.

Numbers of Documents

48

9.7.

Accounting

48

9.8.

Severability of Provisions

49

9.9.

Nonliability of Lenders

49

9.10.

Confidentiality

49

9.11.

Nonreliance

50

9.12.

Disclosure

50

9.13.

No Fiduciary Duty, etc

50

9.14.

USA Patriot Act

51

9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

51

9.16.

Additional Covenants and Defaults

51

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1.

Appointment; Nature of Relationship

52

10.2.

Powers

53











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




10.3.

General Immunity

53

10.4.

No Responsibility for Loans, Recitals, etc

53

10.5.

Action on Instructions of Lenders

53

10.6.

Employment of Administrative Agents and Counsel

53

10.7.

Reliance on Documents; Counsel

54

10.8.

Administrative Agent’s Reimbursement and Indemnification

54

10.9.

Notice of Default

54

10.10.

Rights as a Lender

54

10.11.

Lender Credit Decision

55

10.12.

Successor Administrative Agent

55

10.13.

Administrative Agent and Arranger Fees

56

10.14.

Delegation to Affiliates

56

10.15.

Other Agents

56

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.

Setoff

56

11.2.

Ratable Payments

56

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns

57

12.2.

Participations.

57

12.3.

Assignments

59

12.4.

Dissemination of Information

60

12.5.

Tax Treatment

60

12.6.

Restructure or Transfer

60

ARTICLE XIII

NOTICES

13.1.

Notices

60

13.2.

Change of Address

61

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.

CHOICE OF LAW

61

15.2.

CONSENT TO JURISDICTION

61











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




15.3.

WAIVER OF JURY TRIAL

62

ARTICLE XVI

AMENDMENT AND RESTATEMENT; REAFFIRMATION




SCHEDULES




Schedule I

Lenders and Commitments Pricing Schedule

Schedule 5.8

Subsidiaries

Schedule 6.13

Liens EXHIBITS

Exhibit A

Form of Opinion of Borrower’s Counsel

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment Agreement

Exhibit D

Form of Loan/Credit Related Money Transfer Instruction Exhibit E

Form of Note

Exhibit F

Form of U.S. Tax Compliance Certificates











--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT




This Amended and Restated Credit Agreement, dated as of February 7, 2019, is
among Madison Gas and Electric Company, the Lenders and U.S. Bank National
Association, a national banking association, as Administrative Agent.




R E C I T A L S:




WHEREAS, the Borrower is a party to that certain Credit Agreement dated as of
June 1, 2015 by and among the Borrower, the lenders party thereto (collectively,
the “Existing Lenders”) and U.S Bank National Association, as administrative
agent (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders provide certain loans and other financial accommodations to the
Borrower;




WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety to, among other things, extend the revolving credit
facility to the Borrower; and




WHEREAS, in connection with the foregoing, the parties hereto agree that upon
satisfaction of the conditions set forth in Sections 4.1 and 4.2, the Existing
Credit Agreement shall be amended and restated in its entirety and superseded by
this Agreement; provided, however, the obligation to repay the Obligations under
the Existing Credit Agreement shall continue in full force and effect and shall
be governed by the terms of this Agreement and corresponding Loan Documents.




NOW THEREFORE, the parties hereto agree as follows:




ARTICLE I DEFINITIONS; ETC.

1.1.

Definitions. As used in this Agreement:




“Administrative Agent” means U.S. Bank National Association in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.




“Advance” means a borrowing hereunder (i) made by the Borrower from the Lenders
on the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Advances, for the same Interest Period.




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.




“Agent Indemnitee” has the meaning assigned to it in Section 9.5(iii).











--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, in the initial aggregate amount of $40,000,000 as changed from time to
time pursuant to the terms hereof.




“Agreement” means this Amended and Restated Credit Agreement.




“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for Dollars plus 1.0%
provided that, for the avoidance of doubt, the LIBO Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00

a.m. London time on such day.




“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.




“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section

2.19 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.




“Approved Electronic Platform” means IntraLinks™, DebtDomain, SyndTrak, ClearPar
or any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system.




“Arranger” means U.S. Bank National Association, and its successors, in its
capacity as Lead Arranger and Sole Book Runner.




“Authorized Officer” means any of the Chairman, President, Chief Financial
Officer, Treasurer or an Assistant Treasurer of the Borrower, or any individual
certified in writing by one of the aforementioned officers, in each case, acting
singly.




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).











--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.




“Base Rate Margin” means, at any time, a percentage rate per annum determined in
accordance with the Pricing Schedule.




“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.




“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.




“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.




“Borrower” means Madison Gas and Electric Company, a Wisconsin corporation, and
its successors and assigns.




“Borrowing Date” means a date on which an Advance is made hereunder. “Borrowing
Notice” is defined in Section 2.2.3.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Minneapolis, Madison and New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.




“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.











--------------------------------------------------------------------------------

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.




“Change in Control” means (i) that MGE Energy, Inc. shall own less than 100% of
the voting equity interests of the Borrower or (ii) the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934) of 30% or more of the voting power of the outstanding shares of voting
stock of MGE Energy, Inc.




“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of any Lender, such later date on which such Lender becomes a party to
this Agreement) of: (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or any Lending Installation of such Lender or any corporation
controlling such Lender) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the  Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.




“Code” means the Internal Revenue Code of 1986.




“Commitment” means, for each Lender, the obligation of such Lender to make Loans
in an aggregate amount not exceeding the amount set forth on Schedule I hereto
or as set forth in any assignment agreement relating to any assignment that has
become effective pursuant to Section 12.3.2, as such amount may be reduced from
time to time pursuant to the terms hereof.




“Commitment Fee Rate” means, at any time, a percentage rate per annum determined
in accordance with the Pricing Schedule.




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.




“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.




“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.











--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including any comfort letter, operating agreement, take-or-pay contract or
the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership.




“Conversion/Continuation Notice” is defined in Section 2.2.4. “Credit Party”
means the Administrative Agent or any other Lender. “Default” means an event
described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any Sale and Leaseback Transaction and any issuance of capital stock
or other equity interests by a Subsidiary of such Person), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.” “Division” means the division of the assets, liabilities and/or
obligations of a Person (the

“Dividing Person”) among two or more Persons (whether pursuant to a “plan of
division” or











--------------------------------------------------------------------------------

similar arrangement), which may or may not include the Dividing Person and
pursuant to which the Dividing Person may or may not survive.




“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division  shall be deemed a
Division Successor upon the occurrence of such Division.




“Dollar” and “$” means the lawful currency of the United States of America.




“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




“Eligible Successor” means a Person that (i) is a corporation, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of one of the states of the United States or the
District of Columbia, (ii) as a result of a contemplated acquisition,
consolidation or merger, will succeed to all or substantially all of the
consolidated business and assets of the Borrower, (iii) upon giving effect to
such contemplated acquisition, consolidation or merger, will have all or
substantially all of its consolidated business and assets conducted and located
in the United States and (iv) in the case of the Borrower, is acceptable to the
Required Lenders.




“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.




“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the











--------------------------------------------------------------------------------

Code or Section 4001(14) of ERISA or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.




“ERISA Event” means (a) any Reportable Event has occurred with respect to any
 Pension Plan; (b) the failure to satisfy the “minimum  funding  standard”  (as
 defined  in  Section 412 of the Code or Section 302 of ERISA), whether or not
waived, with respect to any Pension Plan; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Pension Plan;

(d) the incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal of the Borrower or any ERISA
Affiliate from any Pension Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in critical
status or in reorganization, within the meaning of Title IV of ERISA.




“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
“Existing Lenders” has the meaning set forth in the Recitals hereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which bears interest based on the LIBO
Rate. “Excluded  Taxes” means  any of the following Taxes  imposed on  or with
 respect  to  a

Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.5(ii)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.5(vi) and (d) any
withholding Taxes imposed under FATCA.











--------------------------------------------------------------------------------

“Facility Termination Date” means the earliest to occur of (a) February 7, 2024
and (b) the date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.




“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.




“Federal Funds Effective Rate” means, for any day, the greater of (a) 0.0% and
(b) the rate per annum calculated by the Federal Reserve Bank of New York based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.




“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.




“Floating Rate Advance” means an Advance which bears interest based on the
Floating

Rate.




“Foreign Lender” means a Lender that is not a U.S. Person.




“FRB” means the Board of Governors of the Federal Reserve System.




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in

making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.




“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.




“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services











--------------------------------------------------------------------------------

(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (iii) obligations for
borrowed money or for the deferred purchase price of Property or services,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations,

(vii) any other obligation for borrowed money or other financial accommodation
which in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person, (viii) Contingent Obligations in respect of any
type of obligation described in any of the other clauses of this definition,
(ix) obligations in respect of Sale and Leaseback Transactions and (x)
Off-Balance Sheet Liabilities. Obligations of any Person that would constitute
Indebtedness solely because of such Person’s capacity as a general partner of a
partnership that incurred such Indebtedness shall not constitute Indebtedness of
such Person if such Indebtedness in non-recourse to the partnership and neither
such Person nor any Subsidiary thereof has any Contingent Obligations with
respect to such Indebtedness.




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.




“Indemnitee” has the meaning assigned to it in Section 9.5(ii).

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, with respect to clause
(c), such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.




“Interest Period” means, with respect to a Eurodollar Advance, a period selected
by the Borrower commencing on a Business Day and ending on the numerically
corresponding day 7 or one, two, three or six months thereafter, provided that
if there is no such numerically corresponding day in the next, second, third or
sixth succeeding month, as applicable, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
such next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.




“JPM Facility” means the amended and restated credit agreement dated on or
around the date hereof among the Borrower, various financial institutions, U.S.
Bank National Association











--------------------------------------------------------------------------------

and Bank of America, N.A., as syndication agents and JPMorgan Chase Bank, N.A.
(or any successor) as administrative agent.




“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.




“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.14.




“LIBO Base Rate” means, with respect to any Eurodollar Borrowing for any
applicable Interest Period the greater of (a) 0.0% and (b) the applicable
interest settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the date that
is two Business Days before the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, if the applicable Reuters
Screen (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable LIBO Rate for the relevant
Interest Period shall instead be the applicable interest settlement rate for
deposits in Dollars administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the date that is two
Business Days before the first day of such Interest Period, and having a
maturity equal to such Interest Period




“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period the sum of (i) the quotient of (a) the LIBO Base Rate applicable
to such Interest Period, divided by (b) one minus the Reserve Percentage plus
(ii) the LIBOR Margin.




“LIBOR Margin” means, at any time, a percentage rate per annum determined in
accordance with the Pricing Schedule.




“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).




“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement and each Note issued pursuant to Section
2.10. “Margin Stock” means margin stock within the meaning of Regulations T, U
and X, as

applicable.




“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its











--------------------------------------------------------------------------------

Subsidiaries, taken as a whole, on the ability of the Borrower to perform its
obligations under this Agreement, or on the validity or enforceability of this
Agreement.




“Moody’s” means Moody’s Investors Service, Inc.




“Multiemployer Plan” means any employee benefit plan of the  type  described  in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.




“Note” means any promissory note in the form of Exhibit E hereto issued at the
request of a Lender pursuant to Section 2.10 to evidence its Loans.




“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, the
Administrative Agent or any indemnified party arising under the Loan Documents.




“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.




“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.




“Original Effective Date” means June 1, 2015.




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.5).




“Participant Register” has the meaning assigned to such term in Section 12.2.1.











--------------------------------------------------------------------------------

“Participants” is defined in Section 12.2.1. “Patriot Act” is defined in Section
9.14.

“Payment Date” means the last day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a “pension plan” as such term is defined in section 3(2) of
ERISA

(including any Multiemployer Plan), which is subject to Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code, and to
which the Borrower or any ERISA Affiliate may have liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under section 4069 of ERISA.




“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.




“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.




“Pricing Schedule” means the Schedule attached hereto identified as such.




“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by

U.S. Bank or its parent from time to time (which is not necessarily the lowest
rate charged to any customer), changing when and as such prime rate changes.




“Principal Subsidiary” means any Subsidiary (i) which together with its
Subsidiaries has assets having an aggregate book value exceeding 10% of the
consolidated assets of the Borrower and its Subsidiaries, or (ii) which together
with its Subsidiaries had net income in excess of 10% of the consolidated net
income of the Borrower and its Subsidiaries for the most recently ended period
of four fiscal quarters.




“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.




“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




“Purchasers” is defined in Section 12.3.1.




“Recipient” means (a) the Administrative Agent and (b) any Lender. “Register”
has the meaning assigned to such term in Section 12.3.3.











--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor thereto or other regulation or official interpretation of the FRB
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation T” means Regulation T of the FRB as from time to time in effect.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
any

successor or other regulation or official interpretation of the FRB relating to
the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.




“Regulation X” means Regulation X of the FRB as from time to time in effect.




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.




“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.




“Reports” is defined in Section 9.5.




“Reserve Percentage” means, for any day during any Interest Period, the reserve
percentage in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, special, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency  liabilities”  in Regulation D). The LIBO Rate for
each outstanding LIBOR Loan shall be adjusted  automatically as of the effective
date of any change in the Reserve Percentage.




“Required Lenders” means Lenders in the aggregate having at least 50% of  the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the outstanding principal
amount of all Loans; provided that, if there are only two Lenders, Required
Lenders shall mean both Lenders. Any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.




“Restatement Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.2).




“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services, LLC business.











--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.




“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or other relevant
sanctions authority.




“SEC” means the Securities and Exchange Commission.




“Solvent” means, at to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and

(d) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of any contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.




“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.




“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in











--------------------------------------------------------------------------------

each case, as would be shown in the consolidated financial statements of the
Borrower and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).




“Syndication Agent” means Associated Bank, N.A.




“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholding), value added
taxes, or any other goods and services, use or sales taxes, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.




“Transferee” is defined in Section 12.4.




“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.




“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.




“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.




“U.S. Person”   means   a   “United States   person”    within    the    meaning
   of Section 7701(a)(30) of the Code.

“U.S. Tax Compliance  Certificate”  has  the  meaning  assigned  to  such  term
 in Section 3.5(vi)(b)(ii)(3).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.




1.2.

Other Interpretative Provisions. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context requires, any











--------------------------------------------------------------------------------

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include” and “including” shall be deemed to be followed by the phrase
“without limitation.” Unless the context requires otherwise, (i) any definition
of or reference to any agreement, instrument or other document shall be
construed to refer to such agreement, instrument or other document as from time
to time amended, supplemented or otherwise modified (subject to any restrictions
on such amendments, supplements or modifications set forth herein), (ii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless another document is specifically referenced and (iii) any
reference to any law or regulation shall include all statutory and regulatory
provisions consolidating, amending, supplementing, reforming, replacing or
interpreting such law or regulation. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; and the word “to” means “to but excluding”. Section headings herein
are for convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise specified, any reference to a time of day means
such time in Minneapolis, Minnesota.




1.3.

Interest Rates; LIBOR Notification. The interest rate on Eurodollar Advances is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In  July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Advances. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.3(ii) of this Agreement,
such Section 3.3(ii) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
3.3, in advance of any change to the reference rate upon which the interest rate
on Eurodollar Advances is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.3(ii), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.











--------------------------------------------------------------------------------

ARTICLE II




THE CREDITS




2.1.

The Facility.




2.1.1.

Description of Facility. The Lenders grant to the Borrower a revolving credit
facility pursuant to which, and upon the terms and subject to the conditions
herein set forth, each Lender severally agrees to make Loans to the Borrower in
accordance with Section 2.2.




2.1.2.

Limitations on Loans. In no event may (a) the aggregate principal amount of all
Loans at any time exceed the Aggregate Commitment or (b) the aggregate principal
amount of all Loans of any Lender at any time exceed the amount of such Lender’s
Commitment.




2.1.3.

Availability of Facility. Subject to the terms of this Agreement, the facility
is available from the date hereof to the Facility Termination Date, and the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments shall expire on the Facility Termination Date.




2.1.4.

Repayment of Facility. Any outstanding Advances and all other unpaid Obligations
shall be paid in full by the Borrower on the Facility Termination Date.




2.2.

Advances.




2.2.1.

Advances. Each Advance hereunder shall consist of Loans made from the several
Lenders ratably in proportion to the ratio that their respective Commitments
bear to the Aggregate Commitment.




2.2.2.

Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Section 2.2.3.




2.2.3.

Method of Selecting Types and Interest Periods for Advances. The Borrower shall
select the Type of Advance and, in the case of each Eurodollar Advance, the
Interest Period applicable thereto, from time to time. The Borrower shall give
the Administrative Agent irrevocable notice (a “Borrowing Notice”) not later
than 12:00 noon (x) on the Borrowing Date of each Floating Rate Advance and (y)
at least three Business Days before the Borrowing Date for each Eurodollar
Advance. A Borrowing Notice shall specify:




(i)

the Borrowing Date, which shall be a Business Day, of such Advance,




(ii)

the aggregate amount of such Advance,




(iii)

the Type of Advance selected, and




(iv)

in the case of each Eurodollar Advance, the Interest Period applicable thereto
(which may not end after the Facility Termination Date).











--------------------------------------------------------------------------------

2.2.4.

Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are either converted into Eurodollar Advances in accordance with this
Section 2.2.4 or are repaid in accordance with Section 2.6. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.5, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance, or continuation of a Eurodollar Advance,
not later than 12:00 noon at least three Business Days prior to the date of the
requested conversion or continuation, specifying:




(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,




(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and




(iii)

the amount of such Advance(s) which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.




2.3.

Method of Borrowing. Not later than 1:00 p.m. on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to Article
XIII. The Administrative Agent will make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.




2.4.

Upfront Fee; Commitment Fee; Reductions in Aggregate Commitment. The Borrower
agrees to pay to the Administrative Agent for the account of each Lender on the
date hereof an upfront fee equal to 0.15% of such Lender’s Commitment. The
Borrower agrees to  pay to the Administrative Agent for the account of each
Lender a commitment fee at a per  annum rate equal to the Commitment Fee Rate on
the average daily unused amount of such Lender’s Commitment from the date hereof
to the Facility Termination Date, payable on the last day of each calendar
quarter hereafter and on the Facility Termination Date; provided that the
Borrower shall not be obligated to pay a commitment fee for the account of any
Lender with respect to any period during which such Lender is a Defaulting
Lender. The Borrower may permanently reduce the Aggregate Commitment in whole,
or in part ratably among the Lenders in an amount equal to $5,000,000 or an
integral multiple of $1,000,000 in excess of $5,000,000 upon at least two
Business Days’ written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, that the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Advances. All accrued commitment fees shall be payable on the
effective date of any  termination of the obligations of the Lenders to make
Loans hereunder.











--------------------------------------------------------------------------------

2.5.

Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the amount
of $1,000,000 (or a higher integral multiple of $500,000), and each Floating
Rate Advance shall be in the amount of (i) $1,000,000 (or a higher integral
multiple of $500,000) or, if applicable, (ii) the amount of then outstanding
commercial paper being repaid with the proceeds of such Floating Rate Advance,
provided that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment. The Borrower shall not request a Eurodollar Advance if,
after giving effect to the requested Eurodollar Advance, more than ten separate
Eurodollar Advances would be outstanding.




2.6.

Optional Principal Payments. The Borrower may from time to time pay on any
Business Day, without penalty or premium, all outstanding Floating Rate
Advances, or, in the amount of $1,000,000 or a higher integral multiple of
$500,000, any portion of the outstanding Floating Rate Advances upon notice to
the Administrative Agent (not later than 12:00 noon) on the proposed day of
payment. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurodollar Advances or, in the amount of $1,000,000
(or, if less, the outstanding amount of any Eurodollar Advance) or a higher
integral multiple of $500,000, any portion of any outstanding Eurodollar Advance
upon two Business Days’ prior notice to the Administrative Agent.




2.7.

Changes in Interest Rate, etc. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from the date such
Advance is made or is converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.2.4 to the date it becomes due or is converted
into a Eurodollar Advance pursuant to Section 2.2.4, at a rate per annum equal
to the Floating Rate plus the Base Rate Margin for such day. Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from the first day of the Interest Period applicable thereto to the last
day of such Interest Period at the interest rate determined as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections
2.2.3 and 2.2.4 and the Pricing Schedule. No Interest Period may end after the
Facility Termination Date.




2.8.

Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2.3 or Section 2.2.4, during the continuance of a Default
or Unmatured Default, the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 1.5% per annum or (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time, plus the Base Rate Margin, plus 1.5%
per annum, provided that, during the continuance of a Default under Section 7.7
or 7.8, the interest rates set forth in clauses (i) and (ii) above shall be











--------------------------------------------------------------------------------

applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.




2.9.

Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to automatically charge the account of the Borrower maintained with
U.S. Bank (account number: #########) for each payment of principal, interest
and fees as it becomes due hereunder.




2.10.

Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.




(ii)

The Administrative Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and, (c) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.




(iii)

The entries maintained in the accounts maintained pursuant to paragraphs (i) and

(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.




(iv) Any Lender may request that its Loans be evidenced by Notes. In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by a Note payable to the order of the payee named
therein or any assignee pursuant to Section 12.3, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.




2.11.

Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances, and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow











--------------------------------------------------------------------------------

Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.




2.12.

Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest and commitment fees shall be calculated for actual
days elapsed on the basis of a 360-day year, except that interest calculated
based on the Prime Rate shall be calculated for actual days elapsed on the basis
of a 365, or when appropriate 366, day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.




2.13.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.




2.14.

Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and any Loan issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.




2.15.

Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to











--------------------------------------------------------------------------------

the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan  or (y) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.




ARTICLE III




INCREASED COSTS; TAXES




3.1.

Increased Costs.




(i)

If any Change in Law shall:




(a)

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);




(b)

impose on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such
Lender; or




(c)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;




and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.




(ii)

If any Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s











--------------------------------------------------------------------------------

holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.




(iii)

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may  be,  as
 specified  in  paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.




(iv)

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.




3.2.

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Advance other than on the last day of an Interest Period applicable
thereto (including as a result of a Default), (b) the conversion of any
Eurodollar Advance other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Advance on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.6 and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar
Advance other than on the last day of the Interest Period applicable thereto as
a result of a request by the Borrower pursuant to Section 3.6, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Advance, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Advance had such event not occurred, at
the Adjusted LIBO Rate that would have been applicable to such Advance, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Advance), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.




3.3.

Alternate Rate of Interest.











--------------------------------------------------------------------------------

(i)

If prior to the commencement of any Interest Period for a Eurodollar Advance:




(a)

the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that deposits of a type and maturity appropriate
to match fund Eurocurrency Advances are not available to such Lenders in the
relevant market, or




(b)

the Administrative Agent is advised by the Required Lenders that the interest
rate applicable to Eurocurrency Advances is not ascertainable or does not
adequately and fairly reflect the cost of making or maintaining Eurocurrency
Advances;




then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective and
if any Borrowing Notice requests a Eurodollar Advance, such Advance shall be
made as a Floating Rate Advance; provided that if the circumstances giving rise
to such notice affect only one Type of Advance, then the other Type of Advances
shall be permitted.




(ii)

Notwithstanding the foregoing, in the event the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (a) the
circumstances set forth in Section 3.3(i)(b) have arisen and such circumstances
are unlikely to be temporary, (b) ICE Benchmark Administration (or any Person
that takes over the administration of such rate) discontinues its administration
and publication of interest settlement rates for deposits in Dollars, or (c) the
supervisor for the administrator of the interest settlement rate described in
clause (b) of this Section 3.3(ii) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall seek to jointly agree upon an alternate rate of
interest to the LIBO Base Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect  such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the LIBOR Margin or the Base Rate Margin).
Notwithstanding anything to the contrary in Section 8.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.3(ii), (x) any
request pursuant to Section 2.2 that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurocurrency Advance shall be ineffective
and any such Advance shall be continued as or converted to, as the case may be,
a Base Rate Advance, and (y) if any request pursuant to Section 2.2 requests a
Eurocurrency Advance, such Advance shall be made as a Base Rate Advance. If the
alternate rate of interest determined pursuant to this











--------------------------------------------------------------------------------

Section 3.3(ii) shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.




3.4.

Funding Indemnification. If any conversion or payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made, paid, continued or converted on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including any loss or cost in liquidating or employing deposits acquired to fund
or maintain such Eurodollar Advance.




3.5.

Withholding of Taxes; Gross-Up.




(i)

Payments Free of Taxes. Any and all payments by or on account of any  obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has  been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.




(ii)

Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.




(iii)

Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.




(iv)

Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.











--------------------------------------------------------------------------------

(v)

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (a) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2.1 relating to the maintenance of a Participant
Register and (c) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (v).




(vi)

Status of Lenders.




(a)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(vi)(b)(i), (b)(ii) and (b)(iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.




(b)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,




(i)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;











--------------------------------------------------------------------------------

(ii)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:




1.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;




2.

in the case of a Foreign Lender claiming that its extension of credit will
generate

U.S. effectively connected income, an executed copy of IRS Form W-8ECI;




3.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or




4.

to the extent a Foreign Lender is not the beneficial owner, an executed copy of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-
8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2
or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;




(iii)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and











--------------------------------------------------------------------------------

(iv)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.




(vii)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant  to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (vii) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (vii), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (vii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.




(viii)

Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.











--------------------------------------------------------------------------------

(ix)

Defined Terms. For purposes of this Section, the term “applicable law” includes
FATCA.




3.6.

Mitigation Obligations; Replacement of Lenders.




(i)

If any Lender requests compensation under Section 3.1, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment

(a) would eliminate or reduce amounts payable pursuant to Sections 3.1 or 3.5,
as the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.




(ii)

If any Lender requests compensation under Section 3.1, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5, or
if any Lender becomes Defaulting Lender, or if any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.1), all
its interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or 3.5) and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (b) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) in the case of any such
assignment resulting from a claim for compensation under Section 3.1 or payments
required to be made pursuant to Section 3.5, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that (x) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (y) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms











--------------------------------------------------------------------------------

thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided that any such documents shall be without recourse to or
warranty by the parties thereto.




ARTICLE IV CONDITIONS PRECEDENT

4.1.

Initial Advance.

The Lenders shall not be required to make the initial Advance

hereunder unless the Borrower has made payment to the Administrative Agent for
the account of the Lenders in immediately available funds the upfront fees
payable under Section 2.4 and the Borrower has furnished to the Administrative
Agent with sufficient copies for the Lenders:




(i)

Copies of the restated articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation, as
well as any other information required by Section 326 of the Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
Borrower as required by Section 326 of the Patriot Act.




(ii)

Copies, certified by the Secretary or Assistant Secretary of the Borrower, of
its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.




(iii)

An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.




(iv)

A certificate, signed by the chief financial officer of the Borrower, stating
that on the date of this Agreement (a) the representations and warranties
contained in Article V are true and correct in all material respects, (b) no
Default or Unmatured Default has occurred and is continuing and (c) the Borrower
and its Subsidiaries, taken as a whole, are Solvent.




(v)

A written opinion of the Borrower’s counsel, addressed to the Lenders in
substantially the form of Exhibit A.




(vi)

Any Note requested by a Lender pursuant to Section 2.10 payable to the order of
such requesting Lender.




(vii)

(a) At least five days prior to the Restatement Effective Date, all
documentation and other information regarding the Borrower requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent requested in writing
of the Borrower at least 10 days prior to the Restatement Effective Date and (b)
to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Restatement
Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the











--------------------------------------------------------------------------------

Restatement Effective Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (vii) shall be
deemed to be satisfied).




(viii)

Evidence satisfactory to the Administrative Agent of any required governmental
approvals or consents regarding this Agreement.




(ix)

All fees and other amounts due and payable on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
any reasonable costs, internal charges and out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.




(x)

Such other documents as any Lender or its counsel may have reasonably requested.




4.2.

Each Advance. The Lenders shall not be required to make any Advance unless on
the date of such Advance:




(i)

No Default or Unmatured Default exists or would result from such Advance.




(ii)

The representations and warranties contained in Article V (other than, in the
case of each Advance to be made after the date of this Agreement, Sections 5.5
and 5.7) are true and correct in all material respects as of the date of such
Advance except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.




(iii)

All legal matters incident to the making of such Advance shall be satisfactory
to the Lenders and their counsel (including evidence satisfactory to the
Administrative Agent of any required governmental approvals or consents
regarding such Advance).




Each delivery of a Borrowing Notice shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied. Any Lender may require delivery of a duly completed
compliance certificate in substantially the form of Exhibit B as a condition to
making an Advance.




ARTICLE V REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:




5.1.

Existence and Standing. Each of the Borrower and each Principal Subsidiary is a
corporation, partnership (in the case of Principal Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization. Each of the Borrower and each Principal Subsidiary has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted











--------------------------------------------------------------------------------

other than where the failure to be so authorized would not reasonably be
expected to have a Material Adverse Effect.




5.2.

Authorization and Validity. The Borrower has the power and authority and legal
right to execute and deliver the Loan Documents and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents and
the performance of its obligations thereunder have been duly authorized by
proper corporate proceedings, and the Loan Documents constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles.




5.3.

No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation by the Borrower of the
transactions therein contemplated, nor compliance by the Borrower with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Principal Subsidiaries or (ii) the Borrower’s or any Principal Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its Principal
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Principal Subsidiary pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Principal Subsidiaries, is required to be obtained by the Borrower or any of its
Principal Subsidiaries in connection with the execution and delivery by the
Borrower of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability against the Borrower of any of the Loan
Documents.




5.4.

Financial Statements. The December 31, 2017 consolidated financial statements of
the Borrower and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present in all material
respects the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.




5.5.

Material Adverse Change. Since December 31, 2017, there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.




5.6.

Taxes. MGE Energy, Inc., the parent corporation for the Borrower, has, or the
Borrower and its Subsidiaries have, filed all United States federal tax returns
and all other











--------------------------------------------------------------------------------

material tax returns which are required to be filed and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any of its Subsidiaries, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP. The United States income tax returns of the Borrower and its
Subsidiaries through the fiscal year ended December 31, 2014, are not subject to
audit by the Internal Revenue Service. No tax liens have been filed and no
claims are being asserted with respect to any such taxes, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP. The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.




5.7.

Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of the chief executive officer, the chief financial officer, the chief
accounting officer, the controller or the general counsel, overtly threatened
against or affecting the Borrower or any of its Principal Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extension. Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.




5.8.

Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of the
Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.




5.9.

ERISA.




(i)

Each Pension Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, and to the knowledge of the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.




(ii)

There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or actions by any Governmental Authority, with respect to
any Pension Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.











--------------------------------------------------------------------------------

(iii)

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each
Pension Plan (other than a Multiemployer Plan) (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $50,000,000 the fair market value of the assets of such
Pension Plan, and the present value of all accumulated benefit obligations of
all underfunded Pension Plans (other than a Multiemployer Plan) (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $50,000,000 the fair market value of the
assets of all such underfunded Pension Plans.




5.10.

Accuracy of Information.




(i)

No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, taken as a whole,
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading in
any material respect as of the time when made or delivered.




(ii)

As of the Restatement Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Restatement Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.




5.11.

Regulation U. The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Advance hereunder will be used
to buy or carry any Margin Stock. Following the application of the proceeds of
each Advance, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
will be Margin Stock.




5.12.

Compliance With Laws. The Borrower and its Principal Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.




5.13.

Ownership of Properties. On the date of this Agreement, the Borrower and its
Principal Subsidiaries have good title, free of all Liens other than those
permitted by Section 6.13, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.











--------------------------------------------------------------------------------

5.14.

Plan Assets; Prohibited Transactions. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Advance, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code.




5.15.

Environmental Matters. In the ordinary course of its business, the officers of
the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws. On the basis of this consideration, as of the date hereof, the Borrower
has concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except to the extent disclosed in the Borrower’s Form
10-K and Form 10-Q reports filed with the SEC prior to the date hereof. Except
to the extent disclosed in the Borrower’s Form 10-K and Form 10-Q reports filed
with the SEC prior to the date hereof, neither the Borrower nor any Principal
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.




5.16.

Investment Company Act. Neither the Borrower nor any Subsidiary is required to
register as an “investment company” under the Investment Company Act of 1940.




5.17.

Insurance. The Borrower and its Principal Subsidiaries maintain with financially
sound and reputable insurance companies insurance on all their Property in such
amounts and covering such risks as is consistent with sound business practice.




5.18.

Regulatory Approval. No consent, authorization or approval of, and/or filing or
registration with, any governmental body or regulatory authority is required in
connection with the execution, delivery or performance of the Loan Documents or
for the consummation of the transactions herein contemplated, or for the
validity or enforceability thereof.




5.19.

Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective directors and officers and, to the knowledge
of the Borrower, the Borrower’s and the applicable Subsidiaries’ respective
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.




5.20.

EEA Financial Institutions. The Borrower is not an EEA Financial Institution.











--------------------------------------------------------------------------------

5.21.

Solvency. The Borrower and its Subsidiaries taken as a whole are Solvent as of
the Restatement Effective Date.




ARTICLE VI COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent

in writing:




6.1.

Financial Reporting. The Borrower will maintain, for itself and each Subsidiary,
a system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders:




(i)

Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Borrower’s independent certified public accountants)
audit report certified by independent certified public accountants reasonably
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows.




(ii)

Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated profit and
loss and reconciliation of surplus statements and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief executive officer, chief financial officer or
treasurer.




(iii)

Notwithstanding the preceding provisions of this Section 6.1, if and so long as
the Borrower shall file regular and periodic reports with the SEC pursuant to
Sections 13 and 15 of the Securities Exchange Act of 1934, delivery to the
Administrative Agent of copies of the Borrower’s reports on Forms 10K and 10Q
promptly following filing thereof with the SEC, but in any event not later than
within the periods set forth in Sections 6.1(i) and (ii), shall constitute full
compliance with those sections.




(iv)

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief executive officer, chief financial officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.




(v)

As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Pension Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing such Reportable Event and the action which the Borrower proposes to
take with respect thereto.











--------------------------------------------------------------------------------

(vi)

As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Principal Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Principal Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Principal Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect. The Borrower may satisfy any such notice
requirement by delivering to the Administrative Agent a copy of the Borrower’s
report on Form 8-K describing such event, promptly following filing thereof with
the SEC.




(vii)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Principal Subsidiaries files with the SEC.




(viii)

(a) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request and
(b) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.




6.2.

Litigation. The Borrower shall promptly give to each Lender notice of all legal
or arbitral proceedings, and of all proceedings before any Governmental
Authority, to which the Borrower or its Principal Subsidiaries is a party,
except proceedings that would not reasonably  be expected to have a Material
Adverse Effect. The Borrower may satisfy any such notice requirement by
delivering to the Administrative Agent a copy of the Borrower’s report on Form
8-K describing such event, promptly following filing thereof with the SEC.




6.3.

Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use the
proceeds of the Advances for general corporate purposes, including commercial
paper back-up (in compliance with all applicable legal and regulatory
requirements). No part of the proceeds of any Advance will be used, whether
directly or indirectly, for any purpose that entails a violation of any of
Regulations T, U and X. The Borrower will not request any Advance, and  the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto




6.4.

Notices of Material Events. The Borrower will, and will cause each Principal
Subsidiary to, give prompt notice in writing to the Lenders of:




(i)

The occurrence of any Default or Unmatured Default of which the Borrower becomes
aware and of any other development, financial or otherwise, of which the
Borrower











--------------------------------------------------------------------------------

becomes aware which could reasonably be expected to have a Material Adverse
Effect. The Borrower may satisfy any such notice requirement by delivering to
the Administrative Agent a copy of the Borrower’s report on Form 8-K describing
such event, promptly following filing thereof with the SEC.




(ii)

Any change in the information provided in the Beneficial Ownership Certification
delivered to any Lender that would result in a change to the list of beneficial
owners identified in such certification.




(iii)

The occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.




6.5.

Conduct of Business. The Borrower will, and will cause each Principal Subsidiary
to, (a) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted,
including reasonable extensions of such business, (b) do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and (c) maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
the failure so to maintain such authority would reasonably be expected to have a
Material Adverse Effect, provided that this Section shall not be deemed to
prohibit any transaction permitted under Section 6.11 or 6.12.




6.6.

Taxes. The Borrower will, and will cause each Principal Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due Taxes imposed upon it or
upon its property, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with generally accepted accounting principles or where
nonpayment could not reasonably be expected to have a Material Adverse Effect.




6.7.

Insurance. The Borrower will, and will cause each Principal Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.




6.8.

Compliance with Laws. The Borrower will, and will cause each Principal
 Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, except where noncompliance would not have a Material
Adverse Effect. Without limiting the foregoing, the Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.




6.9.

Maintenance of Properties. The Borrower will, and will cause each Principal
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property (except such Property the failure of which to maintain or preserve
would not have individually or in the











--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect) in good repair, working order and
condition, ordinary wear and tear excepted, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times; provided the foregoing shall
not prevent the Borrower or its Principal Subsidiaries from abandoning or
disposing of any property that is no longer used or useful in its business or
obsolete.




6.10.

Inspection. Subject to Section 9.10, the Borrower will, and will cause each
Principal Subsidiary to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, to inspect any of the Property,
books and financial records of the Borrower and each Principal Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Principal Subsidiary, and to discuss the affairs, finances
and accounts of the Borrower and each Principal Subsidiary with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Lender may designate.




6.11.

Merger. The Borrower will not, nor will it permit any Principal Subsidiary to,
merge or consolidate with or into any other Person, or permit any other Person
to merge into or consolidate with it, consummate a Division as the Dividing
Person or otherwise Dispose of all or substantially all of its assets, or all or
substantially all of the stock of its Subsidiaries in each case, whether now
owned or hereafter acquired, or liquidate or dissolve, except that (i) a
Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and (ii) the
Borrower or any Principal Subsidiary may merge with or into or consolidate with
any other Person; provided that, in each case, immediately before and after
giving effect thereto, no Default or Unmatured Default shall have occurred and
be continuing and (A) in the case of any such merger or consolidation to which
the Borrower is a party, either (x) the Borrower shall be the surviving entity
or (y) the surviving entity shall be an Eligible Successor and shall have
assumed all of the obligations of the Borrower under this Agreement pursuant to
a written instrument in form and substance satisfactory to the Administrative
Agent and the Administrative Agent shall have received an opinion of counsel in
form and substance satisfactory to it as to the enforceability of such
obligations assumed and (B) subject to clause (A) above, in the case of any such
merger or consolidation to which any Principal Subsidiary is a party, a
Principal Subsidiary shall be the surviving entity.




6.12.

Sale of Assets. The Borrower will not, nor will it permit any Principal
Subsidiary to, make any Disposition, except:




(i)

Dispositions of inventory in the ordinary course of business.




(ii)

Dispositions of assets which have become obsolete or no longer used or useful in
the business of the Borrower or any such Principal Subsidiary.




(iii)

Dispositions of equipment or real property to the extent that (A) such
disposition is in the ordinary course of business or (B) such property is
exchanged for credit against the purchase price of similar replacement property
or the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.




(iv)

Dispositions of Property by a Subsidiary to the Borrower or another Subsidiary.











--------------------------------------------------------------------------------

(v)

Dispositions of Property that, together with all other Property of the Borrower
and its Principal Subsidiaries previously leased, sold or disposed of (other
than dispositions permitted by the foregoing provisions of this Section 6.12) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.




6.13.

Liens. The Borrower will not, nor will it permit any Principal Subsidiary to,
 create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Principal Subsidiaries, except:




(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings.




(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith and by appropriate proceedings diligently conducted.




(iii)

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.




(iv)

Liens incidental to the normal conduct of the business of the Borrower or any
Subsidiary or the ownership of its property or the conduct of the ordinary
course of its business, including (A) zoning restrictions, easements, rights of
way, reservations, restrictions on the use of real property and other minor
irregularities of title, (B) rights of lessees under leases, (C) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or any Subsidiary on deposit
with or in the possession of such banks, (D) Liens or deposits to secure the
performance of statutory obligations, tenders, bids, leases, progress payments,
performance or return-of-money bonds, performance or other similar bonds or
other obligations of a similar nature incurred in the ordinary course of
business, and (E) Liens required by any contract or statute in order to permit
the Borrower or a Subsidiary of the Borrower to perform any contract or
subcontract made by it with or pursuant to the requirements of a Governmental
Authority, in each case which are not incurred in connection with the borrowing
of money, the obtaining of advances or credit or the payment of the deferred
purchase price of Property and which do not in the aggregate impair the use of
property in the operation of the business of the Borrower and its Subsidiaries
taken as a whole.




(v)

Liens on property existing at the time of acquisition thereof or Liens affecting
property of a Person existing at the time it becomes a Subsidiary of the
Borrower or at the time it is merged into or consolidated with the Borrower or a
Subsidiary of the Borrower; provided that, in either case, such Liens were not
granted in contemplation of such acquisition or in contemplation of the
transaction pursuant to which such Person became a Subsidiary; and provided
further that in either case, such Liens do not extend to or cover any property
of the Borrower or of any of its Subsidiaries other than the property that
secured the acquired











--------------------------------------------------------------------------------

Indebtedness prior to the time such Indebtedness became Indebtedness of the
Borrower or a Subsidiary.




(vi)

Liens on property securing Indebtedness incurred prior to, at the time of, or
within 12 months after the acquisition thereof for the purpose of financing all
or part of the purchase price thereof, provided that such Liens do not extend to
or cover any other property of the Borrower or any Subsidiary and the
Indebtedness secured thereby was incurred to pay, and does not exceed, the
purchase price thereof.




(vii)

Liens on any improvements to property securing Indebtedness incurred to provide
funds for all or part of the cost of such improvements in a principal amount not
exceeding the cost of acquisition or construction of such improvements and
incurred within 12 months after completion of such improvements or construction,
provided that such Liens do not extend to or cover any property of the Borrower
or any Subsidiary other than such improvements.




(viii)

Liens to government entities granted to secure pollution control or industrial
revenue bond financings, which Liens in each financing transaction cover only
the property the acquisition of which, or the construction of which, was
financed by such financing, and property related thereto.




(ix)

any Lien incurred or deposits to secure the performance of surety bonds incurred
in the ordinary course of business consistent with past practice, provided that
such Liens shall cover only the Borrower’s or its Subsidiaries’ interests in and
relating to the contract underlying the transaction for which such surety bonds
were issued.




(x)

Liens on cash or cash equivalents created or existing to secure stay or appeal
bonds or otherwise resulting from any litigation or legal proceeding which is
being contested in good faith by appropriate action promptly initiated and
diligently conducted, including the Lien of any judgment; provided that the
aggregate amount secured by all such Liens does not exceed

$50,000,000.




(xi)

Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (v), (vi),
(vii), (viii), and (xii); provided that




(A)

such new Lien shall be limited to all or part of the same property that secured
the original Lien (plus improvements on such property) and




(B)

the amount secured by such Lien at such time is not increased to any amount
greater than the amount outstanding at the time of such renewal, replacement or
refinancing.




(xii)

agreements for and obligations relating to the joint or common use of property
owned by the Borrower or any Principal Subsidiary in common or jointly with one
or more other parties.




(xiii)

any Lien created or existing in the LC Collateral Account (as defined and
provided in the JPM Facility).











--------------------------------------------------------------------------------

(xiv)

Liens existing on the Restatement Effective Date and described in Schedule 6.13.




6.14.

Affiliates. The Borrower will not, and will not permit any Principal Subsidiary
to, enter into any transaction (including the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except (i)
in the ordinary course of business and pursuant to the reasonable requirements
of the Borrower’s or such Principal Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Principal Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (ii) transactions with Wholly-Owned Subsidiaries in an aggregate
amount not to exceed $50,000,000 or (iii) pursuant to agreements or transactions
authorized or approved by the Public Service Commission of Wisconsin or federal
utilities regulatory bodies (provided that in the case of any agreement or
transaction having terms that are less favorable to the Borrower or such
Principal Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, such authorization or approval acknowledges
the non-arms-length nature of such terms).




6.15.

Financial Covenant. The Borrower will not permit the ratio of (i) its
Consolidated Indebtedness to (ii) its Consolidated Total Capitalization to
exceed 0.65 to 1.0 at any time.




ARTICLE VII
















due.

DEFAULTS




The occurrence of any one or more of the following events shall constitute a
Default:




7.1.

The Borrower shall default in the payment of any principal of any Loan when




7.2.

The Borrower shall default in the payment of interest on any Loan or any other

amount payable by it hereunder and such default shall continue for two Business
Days after the same becomes due and payable.




7.3.

The Borrower or any of its Principal Subsidiaries shall default in the payment
when due of any principal of or interest on (i) Indebtedness under the JPM
Facility or (ii) other Indebtedness with an aggregate principal amount (for all
affected Indebtedness described in this clause (ii)) of $50,000,000 or more if,
in the case of both clause (i) and clause (ii), the effect of such default is to
accelerate, or permit the acceleration of, such Indebtedness; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to Indebtedness described in clause (i) or to Indebtedness with an
aggregate principal amount of

$50,000,000 or more described in clause (ii) above shall occur if the effect of
such event is to cause, or permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due prior to its stated maturity.




7.4.

Any representation, warranty or certification made or deemed made herein by the
Borrower, or any certificate furnished to any Lender or the Administrative Agent
pursuant to the provisions hereof, shall prove to have been false or misleading
as of the time made, deemed made, or furnished in any material respect.











--------------------------------------------------------------------------------

7.5.

The Borrower shall default in  the  performance  of  its  obligations  under
 Section 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15.




7.6.

The Borrower shall default in the performance of any of its other obligations in
this Agreement and such default shall continue unremedied for a period of 30
days after the earlier of (i) the date on which a senior officer of the Borrower
becomes aware of such default, or (ii) the date on which notice thereof is given
to the Borrower by the Administrative Agent or any Lender (through the
Administrative Agent).




7.7.

The Borrower shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due.




7.8.

The Borrower shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code (as now or hereafter in effect), (iv) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing.




7.9.

A proceeding or case shall be commenced, without the application or consent of
the Borrower, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower or of all or any substantial
part of its assets, or (iii) similar relief in respect of the Borrower under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against the Borrower shall be entered in an
involuntary case under the Bankruptcy Code.




7.10.

A final judgment or judgments for the payment of money in excess of

$50,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Principal Subsidiaries, and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 90 days from the date of entry thereof and the
Borrower or the relevant Principal Subsidiary shall not, within such period of
90 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal.




7.11.

Any of the following events shall occur with respect to any Pension Plan:




(i)

the institution of any steps by the Borrower, any ERISA Affiliate or any other
Person to terminate a Pension Plan if, as a result of such termination, the
Borrower or any  ERISA Affiliate could be required to make a contribution to
such Pension Plan, or could











--------------------------------------------------------------------------------

reasonably expect to incur a liability or obligation to such Pension Plan, in
excess of

$50,000,000; or




(ii)

the complete or partial withdrawal from any Pension Plan by the Borrower or any
ERISA Affiliate if, as a result of such withdrawal, the Borrower or any ERISA
Affiliate could incur any liability by such Pension Plan in excess of
$50,000,000; or




(iii)

a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; or




(iv)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect.




7.12.

Any license, consent, authorization or approval, filing or registration now or
hereafter necessary to enable the Borrower to comply with its obligations
hereunder or under any other Loan Document shall be revoked, withdrawn, withheld
or not effected or shall cease to be in full force and effect.




7.13.

A Change in Control shall occur.




7.14.

Any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in writing the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies in writing that it has any or further liability or obligation
under any Loan Document, or purports in writing to revoke, terminate or rescind
any Loan Document.




ARTICLE VIII




ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES




8.1.

Acceleration. If any Default described in Section 7.7, 7.8 or 7.9 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.




If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7, 7.8
or 7.9 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered,











--------------------------------------------------------------------------------

the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.




8.2.

Amendments. Subject to the provisions of this Article VIII and Section 3.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided that no such supplemental agreement
shall:




(i)

without the consent of each Lender affected thereby:




(a)

extend the Facility Termination Date or the final maturity of any Loan, forgive
all or any portion of the principal amount of any Loan or reduce the rate or
extend the time of payment of any interest or fees hereunder; or




(b)

increase the amount of the Commitment of any Lender; or




(c)

amend Section 11.2; or




(ii)

without the consent of all Lenders:




(a)

reduce the percentage specified in the definition of Required Lenders;




(b)

permit the Borrower to assign its rights under this Agreement; or




(c)

amend this Section 8.2.




No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except for matters described in subsection (i) or clause (c) of
subsection (ii) of this Section 8.2.




8.3.

Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of an Advance notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Advance shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.











--------------------------------------------------------------------------------

ARTICLE IX GENERAL PROVISIONS

9.1.

Survival of Representations.

All representations and warranties of the Borrower

contained in this Agreement shall survive during the period that the Advances
are outstanding.




9.2.

Governmental Regulation. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any limitation or prohibition provided by any applicable statute
or regulation.




9.3.

Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 10.13.




9.4.

Several Obligations; Benefits of this Agreement. The respective obligations of
the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement, provided that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.5,

9.9 and 10.11 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.




9.5.

Expenses; Indemnification. (i) The Borrower shall reimburse the Administrative
Agent and the Arranger for any reasonable costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ fees and charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse the Administrative Agent, the Arranger and each Lender for any
costs, internal charges and out-of-pocket expenses (including attorneys’ fees
and time charges of attorneys for the Administrative Agent, the Arranger and
such Lender, which attorneys may be employees of the Administrative Agent, the
Arranger or such Lender) paid or incurred by the Administrative Agent, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this Section
include costs and expenses incurred in connection with the Reports described in
the following sentence. The Borrower acknowledges that from time to time U.S.
Bank may prepare and may distribute to the Lenders (but shall have no obligation
or duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank











--------------------------------------------------------------------------------

from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.




(ii)

The Borrower hereby further agrees to indemnify the Administrative Agent, the
Arranger, each Lender, their respective affiliates, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including all expenses of litigation or preparation therefor whether
or not the Administrative Agent, the Arranger, any Lender or any affiliate is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby
or the direct or indirect application or proposed application of the proceeds of
any Loan hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. In the case of any investigation, litigation or proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
third party, by the Borrower or by an affiliate of the Borrower. The obligations
of the Borrower under this Section 9.5 shall survive the payment of the
Obligations and the termination of this Agreement.




(iii)

Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (i) or (ii) of this Section 9.5 to the Administrative
Agent and each Related Party of any of the foregoing Persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Applicable Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentage immediately prior to
such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no  Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.




(iv)

To the extent permitted by applicable law (a) the Borrower shall not assert, and
the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (b) no party hereto shall











--------------------------------------------------------------------------------

assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided that, nothing in this clause (iv)(b) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.




(v)

All amounts due under this Section shall be payable promptly after written
demand therefor.




9.6.

Numbers of Documents. All statements, notices, closing documents, and requests
hereunder shall be furnished to the Administrative Agent with sufficient
counterparts so that the Administrative Agent may furnish one to each of the
Lenders.




9.7.

Accounting. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, (i) any calculation or determination
which is to be made on a consolidated basis shall exclude any assets,
liabilities, revenues and expenses that are included in Borrower’s financial
statements from “variable interest entities” as a result of the application of
FIN No. 46, Consolidation of Variable Interest Entities – an Interpretation of
ARB No. 51, as updated through FIN No. 46-R and as modified by FIN No. 94 and
(ii) if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (a) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (b) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.




9.8.

Severability of Provisions. Any provision in any Loan Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.











--------------------------------------------------------------------------------

9.9.

Nonliability of Lenders. The relationship between the Borrower on the one hand
 and the Lenders and the Administrative Agent on the other hand shall be solely
that of borrower and lender. None of the Administrative Agent, the Arranger or
any Lender shall have any fiduciary responsibilities to the Borrower. None of
the Administrative Agent, the Arranger or  any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The
 Borrower agrees that none of the Administrative Agent, the Arranger or any
Lender shall have liability to the Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Administrative Agent, the Arranger or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.




9.10.

Confidentiality. Each Lender agrees to maintain the confidentiality of
Information (as defined below) which it may receive from the Borrower pursuant
to this Agreement or in connection with any inspection conducted pursuant to
Section 6.10, except for disclosure (i) to its Affiliates, to other Lenders and
their respective Affiliates and the directors, officers, employees, agents,
trustees, advisors and representatives of any of the foregoing (it being
understood that the Persons to whom such disclosure is made will be informed of
the  confidential nature of such Information and instructed to keep such
Information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee,

(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4, (viii) with the consent of Borrower, and (ix)
to the extent such Information (a) becomes publicly available other than as a
result of a breach of this Section or (b) becomes available to any Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, U.S. Bank or any Lender on a non-
confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery  as confidential. Any Person required to maintain the confidentiality
of Information as provided  in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but no less than a reasonable degree
of care.











--------------------------------------------------------------------------------

9.11.

Nonreliance. Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the FRB) for the repayment of
the Loans provided for herein.




9.12.

Disclosure. The Borrower and each Lender hereby acknowledge and agree that

U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.




9.13.

No Fiduciary Duty, etc.




(i)

The Borrower and each Lender hereby acknowledge and agree that the
Administrative Agent and/or its Affiliates from time to time may hold
investments  in, make other loans to or have other relationships with the
Borrower and its Affiliates. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or  an agent of, the Borrower or any other
Person. The Borrower agrees that it will not assert any claim against any Credit
Party based on an alleged breach of fiduciary duty by such Credit Party in
connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.




(ii)

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect  to any securities and/or financial
instruments so held by any Credit Party or any of its customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.




(iii)

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit











--------------------------------------------------------------------------------

Party of services for other companies, and no Credit Party will furnish any such
information to other companies. The Borrower also acknowledges that no Credit
Party has any obligation to  use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.




9.14.

USA Patriot Act. Each Lender that is subject to the requirements of the USA
PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.




9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:




(i)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and




(ii)

the effects of any Bail-In Action on any such liability, including, if
applicable:




(a)

a reduction in full or in part or cancellation of any such liability;




(b)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or




(c)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.




9.16.

Additional Covenants and Defaults. If at any time the JPM Facility is amended or
otherwise modified so that, as so amended or modified, it has any material
covenant or default provision not substantially provided for in this Agreement
or that is more favorable to the lender or lenders thereunder than those
provided for in this Agreement, then (a) the terms of this Agreement shall,
without any further action on the part of the Borrower or any Lender, be deemed
to be amended automatically to include the applicable covenant or default
provision contained in the JPM Facility; and (b) upon request of the
Administrative Agent, the Borrower shall promptly enter into an amendment to
this Agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, incorporating such covenant or default into this Agreement
(it being understood that the execution and delivery of such amendment shall not
be a condition to the effectiveness of the automatic amendment described in
clause (a) above, but shall merely be for the convenience of the parties
hereto).











--------------------------------------------------------------------------------

Any covenant or default provision incorporated into this Agreement pursuant to
this Section 9.14 (herein referred to as an “Incorporated Covenant”) (i) shall
be deemed automatically amended herein to reflect any subsequent amendments made
to such covenant or default provision in the JPM Facility; provided that if any
Unmatured Default or Default then exists (including in respect of such
Incorporated Covenant) and the amendment of such covenant or default provision
would result in such covenant or provision being less restrictive on the
Borrower, such Incorporated Covenant shall only be deemed automatically amended
at such time as no Unmatured Default or Default then exists and (ii) shall be
deemed automatically deleted from this Agreement at such time as such covenant
or default provision is deleted or otherwise removed from the JPM Facility or
the JPM Facility shall have been terminated, all commitments thereunder
cancelled and all liabilities existing thereunder paid in full (other than
unasserted contingent liabilities and obligations); provided that, if an
Unmatured Default or Default then exists (including in respect of such
Incorporated Covenant), such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time as no Unmatured Default
or Default then exists.




ARTICLE X




THE ADMINISTRATIVE AGENT




10.1.

Appointment; Nature of Relationship. U.S. Bank National Association is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.




10.2.

Powers. The Administrative Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Administrative Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.











--------------------------------------------------------------------------------

10.3.

General Immunity. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.




10.4.

No Responsibility for Loans, Recitals, etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
 any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of the Borrower or any guarantor of any
of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries. The Administrative Agent shall  have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrower to the Administrative Agent at such time, but is voluntarily furnished
by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).




10.5.

Action on Instructions of Lenders. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders or all Lenders, as appropriate, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative  Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.




10.6.

Employment of Administrative Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.











--------------------------------------------------------------------------------

10.7.

Reliance on Documents; Counsel. The Administrative Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.




10.8.

Administrative Agent’s Reimbursement and Indemnification. The  Lenders agree to
reimburse and indemnify the Administrative Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and

(ii)

any indemnification required pursuant to Section 3.5(vii) shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.




10.9.

Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.




10.10.

Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or











--------------------------------------------------------------------------------

such   Subsidiary  is   not   restricted   hereby  from   engaging   with   any
 other  Person.

The Administrative Agent, in its individual capacity, is not obligated to remain
a Lender.




10.11.

Lender Credit Decision. Each Lender acknowledges that it has, independently  and
without reliance upon the Administrative Agent, the Arranger or any Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.




10.12.

Successor Administrative Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within 30 days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the











--------------------------------------------------------------------------------

Loan Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.




10.13.

Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger from time
to time.




10.14.

Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.




10.15.

Other Agents. The Syndication Agent shall not have any duties or obligations of
any kind under this Agreement.




ARTICLE XI




SETOFF; RATABLE PAYMENTS




11.1.

Setoff. In addition to, and without limitation of, any rights of the Lenders
under applicable law, if the Borrower becomes insolvent, however evidenced, or
any Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender or any Affiliate of
any Lender to or for the credit or account of the Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.




11.2.

Ratable Payments. If any Lender, whether by setoff or otherwise, has payment
made to it upon the principal of or interest on its Loans (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of all outstanding Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.











--------------------------------------------------------------------------------

ARTICLE XII




BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS




12.1.

Successors and Assigns. The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of the Borrower and the Lenders and their
respective successors and assigns, except that (i) the Borrower shall not have
the right to assign its rights or obligations under the Loan Documents and (ii)
any assignment by any Lender must be made in compliance with Section 12.3. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligation to its trustees; provided that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any  assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
 shall be conclusive and binding on any subsequent holder, transferee or
assignee of the rights to such Loan.




12.2.

Participations.




12.2.1.

Permitted Participants; Effect. Any Lender may, without the consent of, or
 notice to, the Borrower, the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.2 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.2 and 3.5 (subject to the
requirements and limitations therein, including the requirements under Sections
3.5(vi) (it being understood that the documentation required under











--------------------------------------------------------------------------------

Sections 3.5(vi) shall be delivered to the participating Lender and the
information) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.6 as if it were an
assignee under Section 12.3; and (B) shall not be entitled to receive any
greater payment under Section 3.1 or 3.5, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.5(ii) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.1 as though it were a Lender; provided that such Participant agrees
to be subject to Section 11.2 as though it were a Lender. Each Lender  that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
 and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.




12.2.2.

Voting Rights. Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Advance or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 8.2 or of any other Loan Document.




12.2.3.

Benefit of Setoff. The Borrower agrees that each Participant shall be deemed to
have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.




12.3.

Assignments.




12.3.1.

Permitted Assignments. Any Lender may at any time assign to one or more  banks
or other entities (“Purchasers”), other than an Ineligible Institution, all or
any part of its











--------------------------------------------------------------------------------

rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. The consent of the Borrower and the Administrative Agent
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required. Such consent shall not be unreasonably withheld or delayed. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof shall (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i)

$5,000,000 or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment) or outstanding Loans (if the
applicable Commitment has been terminated).




12.3.2.

Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
assignment, together with any consents required by Section 12.3.1, and (ii)
payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect  that none of the consideration used to make the purchase of the
Commitment and the outstanding Loans under the applicable assignment agreement
constitutes “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations  of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment assigned to such Purchaser. Upon the consummation of any assignment
to a Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the Purchaser desires that its
Loans be evidenced by a Note, make appropriate arrangements so that a Note is
issued to such Purchaser.




12.3.3.

Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.




12.4.

Dissemination of Information. The Borrower authorizes each Lender to disclose to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries,











--------------------------------------------------------------------------------

including any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.




12.5.

Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).




12.6.

Restriction on Transfer.  Notwithstanding any other provision of this Agreement,
no Lender may assign, sell a participation in or otherwise transfer any of its
rights or obligations hereunder to the Borrower or any Affiliate thereof.




ARTICLE XIII




NOTICES




13.1.

Notices.




(i)

Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrower or
the Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 13.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (iii)
if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent under Article II shall not be effective
until received.




(ii)

Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Platforms pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.




(iii)

Unless the Administrative Agent otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (y) notices or











--------------------------------------------------------------------------------

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (x), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (x) and (y) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient




13.2.

Change of Address. The Borrower, the Administrative Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.




ARTICLE XIV COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken

together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall
become effective when it has been executed by the Borrower, the Administrative
Agent and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.




ARTICLE XV




CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL




15.1.

CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.




15.2.

CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
WISCONSIN SITTING IN THE CITY OF MADISON (OR IF SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF WISCONSIN SITTING IN THE CITY OF
MADISON), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT
AGAINST THE











--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE HEARD AND
DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR WISCONSIN STATE
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.




15.3.

WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.




ARTICLE XVI




AMENDMENT AND RESTATEMENT; REAFFIRMATION




The parties hereto agree that, on the Restatement Effective Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:




16.1.

The Existing Credit Agreement shall be deemed to be amended and restated in its
entirety in the form of and pursuant to this Agreement and the terms of this
Agreement shall replace and supersede the Existing Credit Agreement (which shall
hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Restatement Effective Date).




16.2.

All “Loans” outstanding under the Existing Credit Agreement shall be deemed to
be Loans under this Agreement. All other “Obligations” existing under the
Existing Credit Agreement shall be deemed to be outstanding under this Agreement
and, in each case (i) are in all respects enforceable with only the terms
thereof being modified as provided by this Agreement and (ii) shall in all
respects be continuing after the Restatement Effective Date and shall be deemed
to be Obligations governed by this Agreement.




16.3.

All references to the Existing Credit Agreement or the “Credit Agreement” in the
Existing Loan Documents executed in connection with the Existing Credit
Agreement, whether on the Original Effective Date or at any time thereafter but
prior to the Restatement Effective Date, shall be deemed to include references
to this Agreement, as amended, restated, supplemented or otherwise modified from
time to time.




16.4.

Each party to this Agreement acknowledges and agrees that this Agreement and the
documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing or termination of any of the Obligations under
the Existing Credit











--------------------------------------------------------------------------------

Agreement as in effect prior to the Restatement Effective Date or a novation or
payment and reborrowing of any amount owing under the Existing Credit Agreement
as in effect prior to the Restatement Effective Date.







[Signature Pages Follow]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.







MADISON GAS AND ELECTRIC COMPANY







By: /s/ Jeffrey C. Newman

Title: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer




133 S. Blair St.

Madison, WI 53701




Attention: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

Telephone: 608-252-7200

Fax: 608-252-7098














--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender







By: /s/ Kevin S. Murphy

Title: Vice President




3 Bryant Park

1095 Avenue of the Americas, 15th Floor

New York NY 10036




Attention: Kevin S. Murphy

Telephone: 917-326-3912














--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as Lender and Syndication Agent







By: /s/ Dennis C. Davidsaver

Title: Senior Vice President




2870 Holmgren Way

Green Bay, WI 54304




Attention: Jennifer Neinas

Telephone: 920-405-2845














--------------------------------------------------------------------------------

OLD NATIONAL BANK, as Lender







By: /s/ Melissa Pharo

Title: Commercial Relationship Manager




25 W. Main Street

Madison, WI 53703




Attention: Ann Schaefer

Telephone: 608-252-8966














--------------------------------------------------------------------------------

CAPITOL BANK, as Lender







By: /s/ Derek Moehring

Title: Executive Vice President




710 North High Point Road

Madison, WI 53717




Attention: Annette Wolter

Telephone: 608-836-4104














--------------------------------------------------------------------------------

STATE BANK OF CROSS PLAINS, as Lender







By: /s/ Scott Ducke

Title: SVP - Chief Lending Officer




1205 Main St.

Cross Plains, WI 53528




Attention: Loan Servicing

Telephone: 608-798-5245














--------------------------------------------------------------------------------

HOME SAVINGS BANK, as Lender







By: /s/ Matt Rosenthal

Title: Executive Vice President




2 S. Carroll St.

Madison, WI 53704




Attention: Michelle Morehouse

Telephone: 608-282-6000














--------------------------------------------------------------------------------

MCFARLAND STATE BANK, as Lender







By: /s/ James E. Walker

Title: Executive Vice President




5900 U.S. Hwy. 51

McFarland, WI 53558




Attention: Loan Servicing

Telephone: 608-838-3141




















--------------------------------------------------------------------------------




SCHEDULE I LENDERS AND COMMITMENTS







Lender

Commitment

U.S. Bank National Association

$16,000,000

Associated Bank, N.A.

$10,000,000

Old National Bank

$5,000,000

Capitol Bank

$5,000,000

State Bank of Cross Plains

$2,000,000

Home Savings Bank

$1,000,000

McFarland State Bank

$1,000,000

TOTAL

$40,000,000










--------------------------------------------------------------------------------

PRICING SCHEDULE










STATUS

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

LIBOR Margin

0.625%

0.750%

0.875%

1.000%

1.125%

Base Rate Margin

0.000%

0.000%

0.000%

0.000%

0.125%

Commitment Fee Rate

0.050%

0.060%

0.075%

0.100%

0.125%




The LIBOR Margin, the Base Rate Margin and the Commitment Fee Rate shall be
determined in accordance with the foregoing table based on the Borrower’s Status
as determined from its then-current Moody’s and S&P Ratings. The credit rating
in effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date. If at any time the Borrower has no Moody’s
Rating or no S&P Rating, but has a Rating, the Status shall be determined based
on the Rating that is then in effect. If at any time the Borrower has no
 Moody’s Rating and no S&P Rating, Level V Status shall exist.




“Level I Status” exists at any date if, on such date, the Moody’s Rating is Aa2
or better or the S&P Rating is AA or better.




“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Moody’s Rating is Aa3 or better or the
S&P Rating is AA- or better.




“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
A1 or better or the S&P Rating is A+ or better.




“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I, Level II or Level III Status and (ii) the Moody’s Rating
is A2 or better or the S&P Rating is A or better.




“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for any other Status.




“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.




“Rating” means the S&P Rating or the Moody’s Rating.




“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a Standard & Poor Financial Services, LLC business, and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.




“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.











--------------------------------------------------------------------------------

If the Borrower is split-rated and the ratings differential is one level, the
better rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply. If there is no midpoint, the higher of the intermediate ratings will
apply.











--------------------------------------------------------------------------------

Schedule 5.8 Subsidiaries

None.










--------------------------------------------------------------------------------

Schedule 6.13 Liens




Indenture of Mortgage and Deed of Trust dated as of January 1, 1946, between
Madison Gas and Electric Company and Firstar Trust Company, as Trustee.











--------------------------------------------------------------------------------

EXHIBIT A




FORM OF OPINION




[to be attached]











--------------------------------------------------------------------------------













February 7, 2019










To the Administrative Agent and each of the Lenders

who are parties to the Amended and Restated Credit Agreement

dated as of February 7, 2019 among Madison Gas and Electric Company, the
Lenders,

U.S. Bank National Association, as Administrative Agent, and Associated Bank,
N.A. as Syndication Agent




Ladies and Gentlemen:




We have been asked to furnish this letter to you pursuant to Section 4.1(v) of
the Amended and Restated Credit Agreement dated as of February 7, 2019 (the
“Credit Agreement”) among Madison Gas and Electric Company (the “Borrower”), the
Lenders, U.S. Bank National Association as Administrative Agent and Associated
Bank, N.A. as Syndication Agent. All capitalized terms used in this letter and
not otherwise defined herein shall have the respective meanings attributed to
them in the Credit Agreement.




We have acted as Wisconsin counsel to the Borrower in connection with the
execution and delivery of the Credit Agreement. In that capacity, we have
examined (i) the Credit Agreement, (ii) the Borrower’s Restated Articles of
Incorporation and all amendments thereto (the “Charter”) and (iii) the
Borrower’s Bylaws and all amendments thereto (the “Bylaws”).




We are familiar with the corporate proceedings taken by the Borrower in
connection with the Credit Agreement and the transactions contemplated thereby.
For purposes of expressing the opinions expressed in this letter, we have
relied, as to various questions of fact material thereto, upon the
representations made by the Borrower in the Credit Agreement and upon
certificates of officers of the Borrower. We have also examined originals, or
copies of originals certified to our satisfaction, of such corporate records of
the Borrower and such agreements, documents, certificates and other statements
of government officials and other instruments, have examined such questions of
law and have satisfied ourselves as to such matters of fact as we have
considered relevant and necessary as a basis for this letter. We have assumed
the genuineness of all signatures, the legal capacity of all natural persons,
the authenticity of all documents submitted to us as originals and the
conformity with the original documents of all documents submitted to us as
certified or photostatic copies or by facsimile or other means of electronic
transmission. With respect to any instrument or agreement executed or to be
executed by any party other than the Borrower, we have assumed, to the extent
relevant to the opinions set forth











--------------------------------------------------------------------------------

February 7, 2019

Page 2

herein, that (i) such other party (if not a natural person) has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization and (ii) such other party has full right, power and
authority to execute, deliver and perform its obligations under each instrument
or agreement to which it is a party and each such instrument or agreement has
been duly authorized (if applicable), executed and delivered by, and is a valid,
binding and enforceable agreement or obligation, as the case may be, of, such
other party.




Based upon the foregoing and subject to the qualifications and limitations
stated below, it is our opinion that:




(1)

The Borrower is a corporation validly existing and in good standing under the
laws of Wisconsin and has all requisite authority to (a) execute, deliver and
perform all of its obligations under the Loan Documents and to consummate the
transactions contemplated thereby, and (b) conduct its business in each
jurisdiction in which its business is conducted.




(2)

The execution and delivery by the Borrower of, and the performance by the
Borrower of its obligations under, the Loan Documents have been duly authorized
by proper corporate proceedings on the part of the Borrower and do not:




(a)

require any consent of the Borrower’s shareholder;




(b)

(i) violate the Charter, the Bylaws or any federal or State of Wisconsin law,
rule or regulation known to us to be customarily applicable to transactions of
the nature contemplated by the Loan Documents, (ii) violate any order, writ,
judgment, injunction, decree or award known to us to be binding on the Borrower
or (iii) to our knowledge, violate, or constitute a default under, the
provisions of any indenture, instrument or agreement to which the Borrower is a
party, or by which it, or its Property, is bound; or




(c)

result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower pursuant to the terms of any indenture, instrument or
agreement known to us to be binding upon the Borrower.




(3)

The Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.




(4)

To our knowledge, except as disclosed in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2017 and its Quarterly Report on Form 10-Q
for the quarterly period ended September 30, 2018, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or
overtly threatened against











--------------------------------------------------------------------------------

February 7, 2019

Page 3

the Borrower which could reasonably be expected to affect materially and
adversely the Borrower’s performance of its obligations under the Loan
Documents.




(5)

No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or giving of notice to, or
exemption by, or other action in respect of any governmental or public body or
authority of the United States of America or State of Wisconsin, or any
subdivision thereof (other than the Certificate of Authority and Order of the
Public Service Commission of Wisconsin described below) is required to be
obtained by the Borrower in connection with its execution and delivery of the
Loan Documents, the borrowings under the Credit Agreement, the payment and
performance by the Borrower of the Obligations, or the legality, validity,
binding effect or enforceability against the Borrower of any of the Loan
Documents.




The opinion in paragraph 2(b)(i) above does not address compliance with
Regulations T, U and X of the Board of Governors of the Federal Reserve System.




The opinion as to enforceability set forth in paragraph 3 above is subject to
the qualification that the enforceability of the Borrower’s obligations under
the Loan Documents is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
Such principles of equity are of general application and, in applying such
principles, a court, among other things, might not allow a contracting party to
exercise remedies in respect of a default deemed immaterial, or might decline to
order an obligor to perform covenants. Such principles would include an
expectation that parties act with reasonableness and in good faith, and might be
applied, for example, to provisions which purport to grant a party with the
authority to exercise sole discretion or make conclusive determinations. We note
further, that, in addition to the application of equitable principles described
above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the rights
of parties seeking to obtain indemnification.




The opinion as to governmental approvals set forth in paragraph 5 above is
subject to the qualification that Borrower is authorized by a Certificate of
Authority and Order of the Public Service Commission of Wisconsin (“PSCW”) to
issue up to $130,000,000 principal amount of outstanding short-term indebtedness
at any one time, consisting of short-term notes, loans and commercial paper (the
“Short-Term Debt Limit”). New or additional authorization would be required from
the PSCW in order for the Borrower to have short-term indebtedness outstanding
above the Short-Term Debt Limit.




We express no opinion as to the enforceability of provisions of the Credit
Agreement that

(a)

attempt to exculpate other parties from liability for future actions, inactions
or practices,

(b)

purport to establish evidentiary standards, (c) purport to confer subject matter
jurisdiction on any court or fix venue, (d) relate to severability or
separability, (e) relate to payment without set- off or that otherwise purport
to make obligations of, or determinations by, any party unconditional and
absolute or (f) constitute agreements to agree. We also express no opinion as











--------------------------------------------------------------------------------

February 7, 2019

Page 4

to the enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing.




Any opinion herein which is expressed to be “to our knowledge” or is otherwise
qualified by words of like import means that the lawyers in this firm who have
had an involvement in reviewing the Loan Documents have no current conscious
awareness after having exercised customary professional diligence of any facts
or information contrary to such opinion.




This letter is limited to the federal laws of the United States of America and
the laws of the State of Wisconsin.




This letter is being delivered solely for the benefit of the persons to whom it
is addressed (together with their participants, assignees and other transferees,
subject in all respects to the last sentence of this paragraph); accordingly, it
may not be relied upon by any other person or for any other purpose without, in
each case, our written consent. This letter may not be quoted or filed with any
governmental authority or other regulatory agency (except to the extent required
by law). Our written consent is not needed to furnish a copy of this letter
(with no right of reliance):

(a)

in connection with any proceedings related to the Loan Documents or the
enforcement thereof; (b) to accountants and counsel for the Administrative Agent
or the Lenders; or (c) pursuant to judicial process. We assume no obligation to
update or supplement the opinions expressed herein to reflect any facts or
circumstances which may hereafter come to our attention with respect to such
opinions, including any changes in applicable law which may hereafter occur.




Very truly yours,




STAFFORD ROSENBAUM LLP











--------------------------------------------------------------------------------

EXHIBIT B




COMPLIANCE CERTIFICATE [DATE]




To:

The Lenders parties to the

Amended and Restated Credit Agreement Described Below




This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of February 7, 2019 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Madison Gas and
Electric Company (the “Borrower”), the lenders party thereto and U.S. Bank
National Association, as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.




THE UNDERSIGNED HEREBY CERTIFIES THAT:




1.

I am the duly elected

of the Borrower;




2.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;




3.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as  of the date of this
Compliance Certificate, except as set forth below; and




4.

Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.




**[5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Amended and Restated Credit Agreement
and the other Loan Documents and the status of compliance.]**




Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:





























--------------------------------------------------------------------------------













The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first set
forth above.

















--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE




Compliance as of   ,   with Provisions of  and   of

the Agreement











--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE REPORTS AND DELIVERIES CURRENTLY DUE











--------------------------------------------------------------------------------

EXHIBIT C




ASSIGNMENT AGREEMENT




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.




For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (to the
extent permitted to be assigned under applicable law, all claims (including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.




1.

Assignor:

 




2.

Assignee:

 




3.

Borrower:

Madison Gas and Electric Company




4.

Administrative

Agent:

U.S. Bank National Association, as the Administrative Agent under the Credit
Agreement.




5.

Credit Agreement: Amended and Restated Credit Agreement dated as of February 7,

2019 among the Borrower, the Lenders party thereto and U.S. Bank National
Association, as Administrative Agent.




6.

Assigned Interest:




Facility Assigned

Aggregate Amount of

Amount of

Percentage Assigned of











--------------------------------------------------------------------------------






 

Commitment/Loans for

all Lenders*

Commitment/Loans

Assigned*

Commitment/Loans1

 

$

$

 

%

 

$

$

 

%

 

$

$

 

%




7.

Trade Date:

2

Effective Date:

, 20

TO BE INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]







The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR

[NAME OF ASSIGNOR]

 







By:

 Title:







ASSIGNEE

[NAME OF ASSIGNEE]

 










[Consented to and]3 Accepted:




By:

 Title:

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent







By:

 Title:







[Consented to:]4







?

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

3

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties (e.g. a
Lender) is required by the terms of the Credit Agreement.











--------------------------------------------------------------------------------




[NAME OF RELEVANT PARTY]

 







By:

 Title:











--------------------------------------------------------------------------------

ANNEX 1




TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION




1.

Representations and Warranties.




1.1.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.




1.2.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iii) it has received a copy of the Amended and Restated
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1(i) and (ii) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender or any of their respective Related Parties and (iv) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.




2.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.











--------------------------------------------------------------------------------

3.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of Wisconsin.











--------------------------------------------------------------------------------

EXHIBIT D




LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION




To  U.S.  Bank  National  Association,  as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement described
below.




Re:    Amended and Restated Credit Agreement dated as of February 7, 2019 (as
the same may be amended or modified, the “Credit Agreement”), among Madison Gas
and Electric Company (the “Borrower”), the Lenders named therein and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.




The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided that the Administrative Agent may otherwise transfer
funds as hereafter directed in writing by the Borrower in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.11 of the Credit Agreement.




Facility Identification Number(s)  

 Customer/Account Name     Transfer Funds To   







For Account No.  

 Reference/Attention To    Authorized Officer (Customer Representative)
        Date   




(Please Print)

Signature




Bank Officer Name

Date







(Please Print)

Signature




(Deliver Completed Form to Credit Support Staff For Immediate Processing)











--------------------------------------------------------------------------------

EXHIBIT E

NOTE




[Date]




Madison Gas and Electric Company, a Wisconsin corporation (the “Borrower”),
promises to pay to the order of   (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Section

2.2 of the Agreement (as hereinafter defined), in immediately available funds at
the office of the Administrative Agent determined pursuant to the terms of the
Agreement referred to below, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on  the
Loans in full on the Facility Termination Date.




The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.




This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of February 7,
2019 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the lenders party
thereto, including the Lender, and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.




MADISON GAS AND ELECTRIC COMPANY







By:

 Print Name:    Title:   











--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO

NOTE OF MADISON GAS AND ELECTRIC COMPANY, DATED  ,
















Date

Principal Amount of Loan

Maturity of Interest Period

Principal Amount Paid




Unpaid Balance

































--------------------------------------------------------------------------------

EXHIBIT F-1




FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Amended and Restated Credit Agreement
dated as of

February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and

U.S. Bank, National Association, as Administrative Agent.




Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate,

(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and

(iv)

it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.




The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.










[NAME OF LENDER]




By:

 Name:

Title:

Date:

, 20[ ]











--------------------------------------------------------------------------------

EXHIBIT F-2




FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and

U.S. Bank, National Association, as Administrative Agent.




Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.




The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.










[NAME OF PARTICIPANT]




By:

 Name:

Title:




Date:

, 20[ ]











--------------------------------------------------------------------------------

EXHIBIT F-3




FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and

U.S. Bank, National Association, as Administrative Agent.




Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor  any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and

(v)

none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.




The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W- 8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate prior
to the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.










[NAME OF PARTICIPANT]




By:

Name:

Title:




Date:

, 20[ ]











--------------------------------------------------------------------------------














--------------------------------------------------------------------------------

EXHIBIT F-4




FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and

U.S. Bank National Association, as Administrative Agent.




Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.




The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W- 8BEN or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN-E or IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]




By:

Name:

Title:

Date:

, 20[ ]











--------------------------------------------------------------------------------












